TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                      NO. 03-06-00351-CV


                          Harrington Custom Homes, Inc., Appellant

                                                 v.

           Javier Resendez and Servando Cruz d/b/a Elegant Cabinets, Appellees

FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY, NO.C-1-CV-05-001787,
            HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Harrington Custom Homes, Inc. and appellees Javier Resendez and

Servando Cruz d/b/a Elegant Cabinets have filed a joint motion to dismiss requesting reversal of

the trial court’s default judgment, remand of the cause, and dismissal of this appeal pursuant to

the parties’ agreement to set aside the judgment. Pursuant to the parties’ agreement, we grant the

motion in part, set aside the trial court’s default judgment without regard to the merits, and remand

the cause to the court for further proceedings. Tex. R. App. P. 42.1 (a)(2)(B).




                                              Bob Pemberton, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Vacated and Remanded

Filed: September 28, 2006